 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300Vincent Industrial Plastics, Inc. and International Chemical Workers Union Local 1032, a/w Inter-national Chemical Workers Union, AFLŒCIO. Cases 25ŒCAŒ23311, 25ŒCAŒ23647, 25ŒCAŒ23753, 25ŒCAŒ23864, 25ŒCAŒ23869, 25ŒCAŒ23878, and 25ŒCAŒ23892 April 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On March 15, 1996, Administrative Law Judge Robert T. Wallace issued the attached decision.  The Respondent and the General Counsel filed exceptions and supporting briefs.  The General Counsel also filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order2 as modified and set forth in full below. 1. The judge found that the Respondent did not violate Section 8(a)(5) by unilaterally changing its attendance policy during contract negotiations on the basis that the situation was sufficiently urgent to warrant unilateral implementation of the attendance policy.  We disagree. In September 1993, the Union was certified as the col-lective-bargaining representative of the Respondent™s employees.  The Respondent and the Union commenced negotiations in January 1994.3  At the April bargaining session, the Respondent stated that it had attendance problems and requested that the Union promptly approve as a side agreement a change in attendance policy to ex-tend to all employees the more stringent attendance rules applicable to employees hired after August 1992.  (Under the then current policy, absentee ﬁoccurrencesﬂ for em-ployees hired after August 1992 remain on the record for a 360-day rolling period.  In contrast, employees hired prior to August 1992 had their absentee ﬁoccurrenceﬂ record reset to zero at the end of the fiscal year.)  The Respondent further stated that it would act soon, even without the Union™s approval.  During negotiations on May 18, the Respondent repeated its request for a change in attendance policy.  The Respondent explained that in the previous 6 weeks 96 employees had been absent 8 hours and 69 had left early, and that this problem had resulted in additional weekend work.  The Union™s posi-tion throughout negotiations was that it would not agree to any changes in working conditions until the parties agreed to a complete collective-bargaining agreement.  On June 15, the Respondent announced that it would implement its proposed change in attendance policy on July 1 because that date was the end of the Respondent™s fiscal year.  The Union continued to refuse to agree to the implementation of any changes outside the context of an agreed to collective-bargaining agreement.  The Respon-dent implemented its new policy on July 1.  Apparently because of the old policy, the Respondent started the employees hired prior to August 1992 at zero absentee ﬁoccurrences,ﬂ as of July 1.                                                            1 The Respondent has excepted to some of the judge™s credibility find-ings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding, that the Respondent violated Sec. 8(a)(5) by unilaterally eliminating timeclocks for press operators, we find that Rust Craft Broadcasting of New York, 225 NLRB 327 (1976), is distinguishable.  There, the Board found that the respondent did not violate Sec. 8(a)(5) by unilaterally initiating timeclocks since the modi-fication was only a change in the mechanical procedure for recording the employees™ time.  Here, the switch to having supervisors instead of timeclocks record the press operators™ time is more than a mechanical change.  Supervisors were now directly involved in monitoring each employee™s time.  Further, employees were not in a position to check the accuracy of the records which leads to the possibility that there would be more corrections of errors or of disputes of the entries.  We believe that the unilateral elimination of timeclocks to be a significant and substantial change in employees™ terms and conditions of employ-ment in violation of Sec. 8(a)(5). 2 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996); and Excel Container, Inc., 325 NLRB 17 (1997). 3 All dates here refer to 1994, unless otherwise indicated. The Board has held that when, as here, parties are en-gaged in negotiations for a collective-bargaining agree-ment an employer™s obligation to refrain from unilateral changes encompasses a duty to refrain from implementa-tion unless and until an overall impasse has been reached on bargaining for the agreement as a whole.  Bottom Line Enterprises, 302 NLRB 373 (1991).  In Bottom Line, the Board recognized only two limited exceptions to that general rule: when a union engages in bargaining delay tactics and ﬁwhen economic exigencies compel prompt action.ﬂ  Id. at 374. In RBE Electronics of S.D., 320 NLRB 80 (1995), the Board noted that the Board in the past had limited the definition of such economic considerations to ﬁextraordi-nary events which are ‚an unforeseen occurrence, having a major economic effect [requiring] the company to take immediate action.™ﬂ  Hankins Lumber Co., 316 NLRB 837, 838 (1995), quoting Angelica Healthcare Services, 284 NLRB 844, 852Œ853 (1987).  However, in RBE, the Board found that there may also be other economic exi-gencies, although not sufficiently compelling to excuse bargaining altogether, that should be encompassed within the Bottom Line exigency exception. The Board stated (320 NLRB at 82):  [W]here we find that an employer is confronted with an economic exigency compelling prompt action short of 328 NLRB No. 40  VINCENT INDUSTRIAL PLASTICS, INC. 301the type relieving the employer of its obligation to bar-
gain entirely, we will hold under the 
Bottom Line
 exi-
gency exception . . . that the employer will satisfy its 

statutory obligation by providing the union with ade-
quate notice and an opportunity to bargain. 
 The Board then went on to state that (id.):  
 In defining the type of economic exigency susceptible 
to bargaining, however, we start from the premise . . . 
that not every change proposed for business reasons 
would meet our 
Bottom Line
 limited exception.  Thus, 
because the exception is limited only to those exigen-
cies in which time is of the essence and which demand 
prompt action, we will require an employer to show a 

need that the particular action proposed be imple-
mented promptly.  Consistent with the requirement that 
an employer prove that its proposed changes were 
ﬁcompelled,ﬂ the employer must additionally demon-
strate that the exigency was caused by external events, 
was beyond the employer™s control, or was not rea-
sonably foreseeable.  [Footnotes omitted.] 
 Applying 
Bottom Line
 as modified by 
RBE
, we find 
that the Respondent has failed to prove that its atten-
dance problem constituted an economic exigency.  First, 
the Respondent failed to show that the change needed to 
be implemented promptly.  The proposed policy placed 
all employees under the system applicable to newer em-
ployees with the older employees starting at zero occur-

rences.  The only arguable basis why it was necessary to 
implement such a policy on July 1 is that is the date 
when the Respondent™s fiscal year begins and the Re-
spondent ﬁanticipated a rash 
of absenteeismﬂ at the be-
ginning of the fiscal year.  The Respondent asserts this 
was the case because senior employees™ ﬁoccurrenceﬂ 
records were reset to zero and they again had time to 
ﬁburn.ﬂ  These factors are insu
fficient to compel prompt 
action.  Nothing, for example, would have precluded the 
parties from negotiating a rolling system effective as of 
an agreed-to later date.  Second, assuming arguendo that 
the attendance problem necessitated prompt action, the 
Respondent did not demonstrate that the attendance 
problem was caused by external events, was beyond the 
employer™s control, or was either unforeseen or not rea-
sonably foreseeable.  The Respondent™s absentee prob-
lem was strictly an internal matter and was not beyond 
the Respondent™s control to 
correct.  Nor was the issue 
unforeseen or not reasonably unforeseeable, as it had 

existed for a long period of time. 
Accordingly, inasmuch as 
the parties were admittedly 
not at impasse in their negotiations on July 1 and no eco-

nomic exigencies compelling prompt action existed, we 

conclude that the Respondent violated Section 8(a)(5) 
and (1) by unilaterally implementing a change its atten-

dance policy.
4 2. The Respondent excepts to
 the judge™s finding that 
the decertification petition was tainted by the Respon-
dent™s prior unremedied unfair labor practices and, con-
sequently, that the Respondent violated Section 8(a)(5) 
by withdrawing recognition and refusing to bargain with 

the Union.  The Respondent™s
 exceptions argue that the 
unfair labor practices were not of the type that would 

cause disaffection of the em
ployees.  We find the Re-
spondent™s exceptions lacking in merit for the following 
reasons. 
Starting with the unilateral change in attendance policy 
in June, the Respondent committed a series of unfair la-
bor practices leading up to the employees™ February 16, 

1995 decertification petition.  We adopt the judge™s find-
ing that the Respondent violated Section 8(a)(5) in Octo-
ber by unilaterally relieving quality controllers of 25 per-
cent of their work; in mid-November, unilaterally requir-
ing quality controllers to start working 15 minutes over-
time at the end of their shift; and in early December by 
unilaterally changing its timekeeping procedures.  We 
further agree with the judge th
at the Respondent violated 
Section 8(a)(1) in December by interrogating an em-
ployee concerning support for a possible strike, and Sec-
tion 8(a)(3) in January 1995 by issuing a disciplinary 
warning to union steward and negotiating committee 
member Gloria Chester because of her union activities, 
and, on February 14, 1995, terminating the president of 
the Union because of his union activities.  Employees 
signed a decertification petition on February 15 and 16, 
1995.  The Respondent withdrew recognition and refused 
to bargain with the Union on February 16, 1995, after it 
received the decertification pe
tition signed by a majority 
of the unit employees. 
In our view, the February 
16, 1995 decertification peti-
tion was tainted by the Respondent™s antecedent unlaw-
ful conduct.  In cases involving unfair labor practices 

other than a general refusal to
 recognize and bargain, the 
Board considers several factors to determine whether 
there is a causal relationship between unremedied unfair 
labor practices and the subsequent employee expression 
of disaffection with the incumbent union.  These factors 
include: 
 (1) The length of time between the unfair labor 
practices and the withdrawal of recognition; (2) the 
nature of the illegal acts, including the possibility of 
their detrimental or lasting effect on employees; (3) 
any possible tendency to cause employee disaffec-
tion from the union; and (4
) the effect of the unlaw-
                                                          
 4 The judge analyzed the unilateral change issue under 
Bottom Line and not RBE Electronics
, which issued after the hearing but prior to the 
judge™s decision in the instant case.  The record, however, was suffi-
ciently developed so that a remand is unnecessary. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302ful conduct on employee morale, organizational ac-
tivities, and membership in the union.
5  Respecting the first factor, the unfair labor practices 
continued to occur until the day before the employees 
signed the decertification petition.  As for the second and 
third factors, the unilateral changes as well as the disci-
plining of a union steward, and the termination of the 
Union™s president constitute serious and flagrant unfair 
labor practices which would be likely to have a long last-

ing effect on the bargaining unit and to discourage em-
ployees from supporting the Union.  The unilateral im-
plementation of significant changes in terms and condi-
tions of employment during negotiations has the ten-
dency to undermine the employees™ confidence in the 
effectiveness of their select
ed collective-bargaining rep-
resentative.  Further, the discipline and termination of the 

union steward and president, respectively, convey to em-
ployees the notion that any support for the Union may 
jeopardize their employment.  Such conduct would rea-
sonably tend to cause employee disaffection from the 
Union.  With respect to th
e final factor, the employees 
started signing a decertification petition the day after the 

Union™s president was unlawfully discharged.  Conse-
quently, we find it reasonable to infer that the Respon-
dent™s unfair labor practices, culminating in the termina-
tion of the union president, contributed to the disaffec-
tion from the Union. 
Based on the foregoing, we find that causal relation-
ship existed between the Respondent™s unfair labor prac-
tices and the decertification 
petition received by the Re-
spondent on February 16, 1995.  We therefore find that 

the Respondent is precluded fr
om relying on the decerti-
fication petition to assert a good-faith doubt of the Un-
ion™s majority status.  Accordingly, we conclude that the 

Respondent violated Section 
8(a)(5) and (1) by refusing 
on and after February 16, 1995, to recognize and bargain 
with the Union. 
ORDER The National Labor Relations Board orders that Vin-
cent Industrial Plastics, Inc., Henderson, Kentucky, its 

officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Withdrawing recognition from and refusing to meet 
and bargain with the International Chemical Workers 
Union Local 1032, a/w Intern
ational Chemical Workers 
Union, AFLŒCIO as the exclus
ive bargaining representa-
tive of its employees in the following appropriate unit: 
 All full-time and part-time production and maintenance 
employees employed by the Employer out of its 920 N. 
Adams Street and 1225 Pringle St., Henderson, Ken-
tucky facilities; BUT EXCLUDING all office clerical 
                                                          
 5 Williams Enterprises
, 312 NLRB 937, 939 (1993), enfd. 50 F.3d 1280 
(4th Cir. 1995); 
Master Slack Corp.,
 271 NLRB 78, 84 (1984).
 and professional employees and all guards and supervi-

sors as defined in the Act. 
 (b) Coercively interrogating employees about their un-
ion sympathies, support, and activities. 
(c) Discharging, issuing disciplinary warnings to, 
changing terms and conditions of employment, and oth-
erwise discriminating against employees because of their 
sympathies, support, and activities for the International 
Chemical Workers Union Local 1032, a/w International 
Chemical Workers Union, AFLŒCIO or any other union. 
(d) Subverting the collective-bargaining process and 
employee support for the International Chemical Work-
ers Union Local 1032, a/w International Chemical Work-
ers Union, AFLŒCIO by unilaterally, and without notice, 
changing terms and conditions of employment and by 
discharging, issuing disciplinary warnings to, and other-
wise discriminating against employees because of their 

union sympathies, support, and activities. 
(e) Failing to promptly comply with the March 13, 
1995 union request for information relevant to its collec-
tive-bargaining responsibilities. 
(f) In any other manner interfering with, restraining, or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, recognize a
nd bargain with the Interna-
tional Chemical Workers Uni
on Local 1032, a/w Interna-
tional Chemical Workers Unio
n, AFLŒCIO as the exclu-
sive representative of the employees in the appropriate 
unit set forth above concerning terms and conditions of 
employment and, if an understanding is reached, embody 
the understanding in 
a signed agreement. 
(b) On request, rescind all unilateral changes in terms 
and conditions of employment found unlawful as well as 
any other such changes eff
ected after April 1, 1994. 
(c) Promptly comply with the March 13, 1995 union 
request for information relevant to its collective-

bargaining responsibilities. 
(d) Within 14 days from the date of this Order, offer 
Michael Early and Wanda Nantz immediate and full re-

instatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
(e) Make Michael Early and Wanda Nantz whole for 
any loss of earnings and other benefits suffered as a re-

sult of the discrimination against them, in the manner set 
forth in the remedy section of this Decision and Order. 
(f) Within 14 days from the date of this Order, remove 
from its files any reference to their unlawful discharges, 
and within 3 days thereafter notify them in writing that 
this has been done and that the discharges will not be 
used against them in any way. 
 VINCENT INDUSTRIAL PLASTICS, INC. 303(g) Rescind disciplinary warnings issued to Gloria 
Chester and Wanda Nantz found discriminatory and un-
lawful and, within 14 days from the date of this Order, 
remove from its files any reference to those warnings and 
within 3 days thereafter notify them in writing that this 
has been done and that the warnings will not be used 
against them in any way. 
(h) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(i) Within 14 days after service by the Region, post at 
its facilities in Henderson, Kentucky, copies of the at-
tached notice marked ﬁAppendix.ﬂ
6  Copies of the notice, 
on forms provided by the Regional Director for Region 
25, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent imme-
diately upon receipt and main
tained for 60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since July 1, 1994. 
(j) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT withdraw recognition from and refuse to 
meet and bargain with the In
ternational Chemical Work-
ers Union Local 1032, a/w International Chemical Work-
ers Union AFLŒCIO as the ex
clusive bargaining repre-
sentative of its employees in
 the following appropriate 
unit: 
 All full-time and part-time production and maintenance 

employees employed by us out of our 920 N. Adams 
Street and 1225 Pringle St., Henderson, Kentucky fa-
cilities; BUT EXCLUDING all office clerical and pro-
fessional employees and all guards and supervisors as 
defined in the Act. 
WE WILL NOT coercively question you about your un-
ion support or activities. 
WE WILL NOT discharge, issue disciplinary warnings, 
we will not change terms and conditions of employment, 
or otherwise discriminate against any of you for support-
ing the International Chemical Workers Union Local 
1032, a/w International Chemical Workers Union AFLŒ
CIO, or any other union. 
WE WILL NOT undermine the collective-bargaining 
process and employee support for the International 
Chemical Workers Union Local 1032, a/w International 
Chemical Workers Union AFLŒCIO by unilaterally, and 
without notice, changing terms and conditions of em-
ployment and by discharging, issuing disciplinary warn-
ings to, and otherwise discriminating against employees 
because of their union sympathies, support, and activi-
ties. WE WILL NOT fail to promptly comply with the March 
13, 1995 union request for information relevant to its 

collective-bargaining responsibilities. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of rights guaranteed 

you by Section 7 of the Act. 
WE WILL, on request, recognize and bargain with the 
International Chemical Workers Union Local 1032, a/w 

International Chemical Workers Union, AFLŒCIO as the 
exclusive representative of 
the employees in the appro-
priate unit set forth above concerning terms and condi-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement: 
WE WILL, on request, rescind all unilateral changes in 
terms and conditions of employment found unlawful in 

this decision as well as any other such changes affected 

after April 1, 1994. 
WE WILL promptly comply with the March 13, 1995 
union request for information relevant to its collective-
bargaining responsibilities. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 304WE WILL, within 14 days from the date of the Board™s 
Order, offer Michael Early 
and Wanda Nantz immediate 
and full reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed, and 
WE WILL
 make them 
whole, with interest, for any loss of earnings and other 
benefits suffered as a result of the discrimination against 
them. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to their 
unlawful discharges, and 
WE WILL
, within 3 days thereaf-
ter, notify them in writing that this has been done and 

that the discharges will not be used against them in any-
way. 
WE WILL rescind disciplinary warnings issued to Gloria 
Chester and Wanda Nantz found discriminatory and un-

lawful in this decision, and 
WE WILL
, within 14 days 
from the date of the Board™s Order, remove from their 
files any reference to those warnings and 
WE WILL
, within 3 days thereafter, notif
y them in writing that this 
has been done and that the warnings will not be used 
against them in any way. 
 VINCENT INDUSTRIAL 
PLASTICS, INC  Walter Steele, Esq., 
for the General Counsel
. Arthur D. Rutkowski, Esq. (Bow
ers, Harrison, Kent & Miller), 
of Evansville, Indiana, for Respondent
. DECISION STATEMENT OF THE 
CASE ROBERT T. WALLACE
, Administrative Law Judge. This case 
was tried in Evansville, Indiana, on May 22Œ24 and on August 
9-10, 1995. The original charge was filed on July 5, 1994,
1 and 
the complaint issued on September 23. 
At issue is whether Respondent
 Vincent Industrial Plastics, 
Inc.: (1) interrogated employees in
 violation of Section 8(a)(1) 
of the National Labor Relations 
Act, (2) discharged or other-wise discriminated against empl
oyees in violation of Section 
8(a)(3) of the Act, and (3) made unilateral changes in terms and 
conditions of employment, withdrew recognition from the In-
ternational Chemical Workers 
Union Local 1032, a/w Interna-
tional Chemical Workers Union, AFLŒCIO and failed to pro-
vide requested information to th
e Union in violation of Section 
8(a)(5) of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a corporation, pr
oduces customized molded 
plastic products at a plant in He
nderson, Kentucky, at which it 
annually receives goods valued 
in excess of $50,000 directly 
from points outside the Commonwealth of Kentucky. It admits 
                                                          
 1 All dates begin in 1994 and extend sequentially into 1995.
 and I find that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), 
and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
 II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background As a result of an election held in February 1993, the Union 
was certified as the collective-bargaining representative of Re-
spondent™s employees 
in September 1993. 
Contract negotiations began in January and continued 
through approximately 18 sessions until February 16, 1995, 
when Respondent withdrew recognition based on a decertifica-
tion petition signed by a majority of its employees. 
B. Unilateral Changes 
Six changes in ﬁterms and c
onditions of employmentﬂ were 
successively implemented by Respondent during an 8-month 
period extending from July 1 to 
February 25.  Pertinent facts 
concerning them are as follows: 
 (1) At a bargaining session in April, Respondent urged the 
Union promptly to approve as 
a side agreement an immediate 
change in attendance policy because of an asserted chronic 
absentee-lateness/early departur
e problem.  The change would 
apply to employees hired befo
re August 1992 the more strin-gent attendance policy applicable 
to employees hired thereafter. 
At the April session and at se
veral subsequent negotiation 
meetings, Respondent stated it 
would act ﬁsoonﬂ with or with-out union approval.  While the Union did not oppose the 
change, its consistent position throughout negotiations was that 
it would not agree to any changes in working conditions until 
the parties had agreed on all provisions of a collective-
bargaining agreement.  On June
 15, Respondent announced that 
the changed absenteeism policy 
would be (and it was) imple-mented on July 1. 
(2) Another change was made e
ffective in October.  It en-
tailed relieving quality controll
ers of weighing and labeling 
functions that regularly occupied about 25 percent of their 

worktime.  Respondent did not proffer any contract proposal on 
this subject, nor did it inform th
e Union of the change or afford 
it an opportunity to bargain.  Respondent simply told the Union 

that the change was made in order to ﬁreemphasizeﬂ the impor-
tance of the quality control function. 
(3) A third change entailed the hiring later in October of 
three new employees as quality c
ontrollers, allegedly without 
any posting for bids in accordance with past practice.  I am not 
persuaded that there was no posti
ng.  Supervisor Carolyn Jar-
boe claims to have seen it, and 
to have interviewed and rejected 
the one employee who made a bi
d, and her testimony is not 
contradicted by other employee
 witnesses who, while ﬁbeliev-
ingﬂ there was no posting, conced
e that it might have occurred 
and that subsequent openings fo
r quality control jobs were 
posted.  Accordingly, the alle
gations of discrimination and 
unilateral action in this regard (pars. 6(b) and 8(c) of the com-
plaint) will be dismissed. 
(4) In mid-November Respondent, without notice to the Un-
ion, admittedly impl
emented a shift extension proposal made 
during bargaining sessions wher
eby quality cont
rollers were required to work 15 minutes™ overtime at the end of their daily 
shifts so that they could communicate with incoming replace-
 VINCENT INDUSTRIAL PLASTICS, INC. 305ment employees regarding mechan
ical or other problems.  Em-
ployees received overtime pay for the additional period.  Re-
spondent views the change as simp
ly an extension of its option 
to require overtime. 
(5) On December 9, without discussing the matter with the 
Union or giving it prior notic
e, Respondent changed timekeep-
ing procedure.  Timeclocks were
 eliminated for press operators. 
Instead, team leaders maintained the timecards, making entries 
on forms used to record incidents of lateness, absence, and 
overtime.  Employees were required to sign the forms at the 
end of each week, at which time they had an opportunity to 
note any entries.  The change ostensibly was made to obviate 
problems caused by lost timecards, the administrative ﬁnight-
mareﬂ of having ﬁto subtract at the beginning between when 
they punched in, minus their lunch, punch back in, minus the 
time they go home,ﬂ and abuses such as when employees 
clocked in early and, after spending time in the lunchroom, 
arrived at work stations late. 
[On February 16, 1995, Resp
ondent received a petition 
signed by a majority of empl
oyees stating they no longer 
wanted to be represented by the Union; and in a letter to the 
Union dated that day it withdr
ew recognition and advised that ﬁit would not participate in any further collective-bargaining 
negotiations.ﬂ] 
(6) On February 25, Respondent™s employees were given 
hourly wage increases ranging from 35 to 50 cents; on and after 
February 27, they were required to be at their work stations 6 
minutes before shift starting times; and on April 1 they were 
accorded the benefit of a 401(K) plan.  These actions admit-
tedly were taken without giving the Union prior notice or op-
portunity to bargain because, in Respondent™s view, it no longer 
had a bargaining obligation.  For 
the same reason, it declined to 
comply with a union request ma
de on March 13 for a seniority 
roster and addresses of al
l bargaining unit employees. 
Admittedly, the items in paragraphs (1), (2), (4), and (5) 
above involve mandatory subjects
 of bargaining and were uni-
laterally implemented by Re
spondent during ongoing collec-
tive-bargaining negotiations.  Ab
sent special circumstances, 
this would be in derogation of an employer™s bargaining obliga-
tion and violate Section 8(a)(5) of the Act.  
NLRB v. Katz, 369 
US 736 (1962)
.  As stated in 
Bottom Line Enterprises, 
302 
NLRB 373, 374 (1991): 
 [W]hen . . . the parties are engaged in negotiations, an em-
ployer™s obligation to refrain 
from unilateral changes extends 
beyond the mere duty to give notice and an opportunity to 

bargain; it encompasses a duty to refrain from implementation 
at all, unless and until an overall impasse is reached on bar-
gaining for the agreement as a whole.[
2]  The Board has rec-
ognized two limited exceptions to this general rule: ‚[W]hen a 

union in response to an employer™s diligent and earnest efforts 
to engage in bargaining, insists on continually avoiding or de-
laying bargaining™ [citing 
M & M Contractors
, 262 NLRB 
1472 (1982), and 
AAA Motor Lines
, 215 NLRB 793 (1974)] 
and when economic exigencies compel prompt action [citing 
Winn-Dixie
, 243 NLRB 972 fn. 9 (1979), and 
Katz
, supra
 at 
748.]
  Situations justifying unilate
ral action during ongoing negotia-
tions for a collective-bargaining agreement were found where a 

union ignored an employer™s concern about impending loss of 
                                                          
                                                           
2 Contra: 
NLRB v. Citizens Hotel Co.
, 326 F.2d 501 (5th Cir. 1964).
 employee benefits under an expiring contract (
AAA
, supra) and 
when an employer began to give
 employees polygraph tests in 
an effort to combat rampant vandalism of plant property when 

the union offered no alternative for 
dealing with the crisis.  In 
both instances the union had su
fficient notice and opportunity 
to bargain about the matter and the employer™s actions were 
tailored to meet the immediate need (
Austin-Berryhill, Inc
., 246 
NLRB 1139). Here, according to undisputed and credited testimony, Re-
spondent advised union negotiators at a bargaining session in 
April, and repeatedly thereafter, that it needed to extend to all 
employees the more stringent attendance rules then applicable 
to later hired employees, explaining that absenteeism impacted 
severely on its ability 
to meet production goals.
3  While ac-
knowledging that attendance was a big problem, the Union 

declined to respond other than in the context of an overall 
agreement; and it maintained that position when, on June 15, 
Respondent gave notice that the rule change would become 
effective on July 1.
4  I find the situation sufficiently urgent to 
warrant unilateral implementation on that date.  In this instance 

the Union had opportunity to bargain but opted, at its peril, to 
defer addressing the matter. 
The changes detailed above unde
r paragraphs (2), (4), and 
(5), however, were made under si
gnificantly different circum-
stances.  Although Respondent o
ffers cogent economic reasons for effecting the changes, it is clear that permanently changing 
one quarter of the regular work assignment of quality control-
lers,5 increasing their daily work schedules by 15 minutes,
6 and altering the method by which worktime is determined for use in 

computing pay and imposing disc
ipline for lateness and absen-
teeism
7 are actions that materially alter ﬁterms and conditions 
of employmentﬂ and, therefore, are mandatory subjects of bar-
gaining.  But, unlike the absentee problem considered immedi-
ately above, these changes are no
t within the l
imited justifica-tion for unilateral action taken prior to bargaining an overall 
agreement.  First, there is no showing of immediacy or need for 
prompt action; and, second, 
the changes were successively 
implemented without prior notice to the Union.  Accordingly, I 
conclude that Respondent violat
ed its bargaining obligations 
and Section 8(a)(5) of the Act in
 choosing unilaterally to effect 
those changes. 
Since the unfair labor practi
ces were unremedied on Febru-
ary 16, 1995, when Respondent withdrew recognition from the 
Union, that action as well as the 
subsequent unilateral pay raise, 
shift extension and introduction of the 401(K) plan between 
February 25 and April 1, and its
 refusal, on March 13, to com-
ply with the Union™s data request
s are likewise in violation of 
Section 8(a)(5).
8  In this respect, I find that the bona fides
 of the  3 At a session on May 18, Respondent
 presented data showing that 
during the previous 6 weeks 96 employees had been absent 8 hours and 
69 had left early. 
4 Respondent™s fiscal year began on July 1 and it anticipated a rash 
absenteeism because senior employees™ ﬁoccurrenceﬂ records were 
reset to zero and they again had time to ﬁburn.ﬂ  That problem did not 
arise with new hires because each 
of their occurrences remained on 
record for a full 360-day period. 
5 Storer Communications, 295 NLRB 72 (1989) enfd. sub nom
. Stage Employees IATSE Local 666 v. NLRB
, 904 F.2d 47 (D.C. Cir. 1990). 
6 Georgia Pacific Corp
., 275 NLRB 67, 69 (1985), citing Meat Cutters Local 189 v. Jewell Tea Co
., 381 U.S. 676, 691 (1965). 
7 Southern Florida Hotel & Motel Assn.
, 245 NLRB 561 (1979). 
8 St. John Trucking
, 303 NLRB 723 fn. 6 (1991), citing 
Impressions, 
Inc
., 221 NLRB 389, 403 (1975). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 306decertification petition and Respondent™s reliance thereon are 
irreparably tainted by the close 
proximity of the signing to the 
unlawful unilateral act
ions and by the antiunion animus shown 
on the record as a whole.
9 C. Interrogations 
According to undisputed and credited testimony: in Decem-
ber, after unilateral changes ha
d been made and before with-
drawal of recognition, press ope
rator Michael Early was in the 
breakroom with Supervisor Mark Coomes early in the morning 
just prior to a shift change.  Ea
rly had been elected president of 
the Local 1032 and, as a member of the Union™s negotiating 

team, had attended all bargaining sessions.  When Coomes 
opined that the last session was 
ﬁhairy,ﬂ Early agreed, stating 
ﬁit got kind of wild in there at timesﬂ and then volunteered that 
ﬁwe were probably going to have to look into taking a strike 
vote after the first of the year.ﬂ 
Later that day, Coomes called 
material handler Robert Fer-
guson away from his work station and asked, ﬁHave you heard 
anything about the Union going on strike?ﬂ  Ferguson an-
swered, ﬁI don™t know.ﬂ  Later that day he told Early about the 
inquiry.
10 Ferguson had not worn a union button or otherwise 
revealed his stance vis a vis the Union to anyone in manage-
ment. 
I find the inquiry by Coomes (who admittedly held supervi-
sory status) unreasonably tended to interfere with employee 
Ferguson™s right guaranteed under Section 7 of the Act to keep 
private his sentiments as to the Union and his knowledge of its 
affairs.  Since Ferguson had refrained from publicly identifying 
with the Union, Coomes compromised that right by forcing him 
to tell the truth or dissemble.  
The questioning was not casual or 
innocuous.  Coomes deliberatel
y called Ferguson away from 
his work area during working time
; and, having earlier that day 
been advised by employee-negotiator Early, a union officer, 

that a strike vote might be taken early because of the state of 
negotiations, Coomes™ purpose in approaching Ferguson is 
clear.  He wanted to test the strength of employee support for a 
strike.11  The inquiry violates Sect
ion 8(a)(1), as alleged. 
D. Disciplinary Warning 
Gloria Chester received a discip
linary warning in January 12, 
1995.  She was a press operator with 9 year™s seniority earning 
$5.55 an hour and had been an open and active supporter of the 
Union, having been its designat
ed observer at the election in 
1993 and its plant steward until October when she became a 
member of the union negotiating team. 
In December, Chester was visited at her machine by Plant 
Manager John Domsic.  Observ
ing her union T-shirt adorned with a union button bearing the legend: ﬁUnited We Bargain, 
Divided We Beg,ﬂ he commented, ﬁWe™re not divided [and] 
beg? We™re not begging,ﬂ and he asked if she would accept and 
wear a company shirt.  Without waiting for an answer, he com-
plained heatedly about not being ab
le to deal directly with em-
ployees and having to attend a negotiating session that evening 
                                                          
                                                           
9 Compare 
Purolator Products
, 289 NLRB 986 (1988). 
10 Early quotes Ferguson as saying 
ﬁCoomes asked if I was going out 
on strike after the first of the year 
with the rest of the Union?ﬂ  Having 
credited Ferguson™s account, I do not accept Early™s further testimony 
that Coomes asked another employee (Rebecca Teague, who did not 
appear as a witness), ﬁAre you going to go out on strike with the rest of 
them?ﬂ 
11 Hedaya Bros.
, 277 NLRB 942 (1985). 
and hear union representatives 
ﬁargue across the table . . . 
[while] it was costing the company a lot of time and money.ﬂ  
Chester shrugged and told him to talk about it to Union Presi-
dent Early.
12 Pertinent facts concerning issuance of the warning are as fol-
lows: Her press having been shut down for retooling around midday on January 10, Chester opte
d to return an item (a ﬁsam-
ple boardﬂ) to the quality control office located at the far end of 
the plant floor.  Having accomplished that task, she walked 
down the main aisle toward her press area.  Halfway there she 
was hailed by another operator 
(Sue Scott) whose press was 
running ﬁon automatic.ﬂ  It was not unusual for an operator to 
stop and chat briefly with another;
 and Scott, in particular, was 
popular because she always had a supply of candy on hand. 
Scott complained to Chester that she had just been told by 
her supervisor (team leader Becky Basham) to clean up the area 

around other operators™ machines and she asked, ﬁWhat should 
I do?ﬂ  Chester replied, ﬁIf it 
was me I™d tell Becky to kiss my 
ass.ﬂ  Then she proceeded on to her own press not aware that 
Basham had come up and was st
anding behind her and heard 
the remark.  Basham claims she approached intending to break 
up the conversation by telling Chester to get back to work.  
Instead, she allowed Chester to continue on her way and then 
asked Scott what brought on Chester™s remark.  Scott volun-
teered she had been telling Ches
ter how ﬁI got a problem about 
cleaning up these presses.ﬂ 
Basham promptly located Chester™s team leader (Jeff Zim-
merman) and told him what happened.  Then she proceeded to 
Plant Manager Domsic™s office and told him.  Shortly thereafter 
Chester was instructed to report to the office conference room 
and, with Basham, Domsic a
nd Human Resource Manager Tina Bradford present, she was give
n her first written warning under 
Respondent™s progressive disciplinary program.  The warning 
cited her for insubordination a
nd, at Domsic™s suggestion, Bradford added ﬁand disrespect to supervisor.ﬂ 
Having in mind that Chester was a longtime union activist 
and a member of the union negotiating team, that she received 

the discipline at a time when Respondent had bypassed the 
Union by taking several unlawfu
l unilateral actions and what I 
regard as significant aberrant circumstances surrounding issu-
ance of the warning, I am persua
ded that it would not have been 
issued but for her union involvement.  
There is ample credible evidence that use of ﬁstreet talkﬂ was 
prevalent on the plant floor.  As such talk goes, the phrase ﬁkiss 

my assﬂ is relatively mild.  Al
though it was used in reference to 
a supervisor, it was not directed to her and I accept Chester™s 
uncontradicted testimony that 
she was unaware of Basham™s 
approach to within hearing distance.  Inexplicably, Basham 

made no attempt to address Chester and she appears to have 
been unconcerned that Adams was not doingŠand indeed had 
a ﬁproblemﬂ withŠthe work assignment Basham had given her a short time earlier. 
While Respondent witnesses testified that other employees 
previously had been given writ
ten warnings in similar situa-
tions, no documents were offered to support that assertion.
13   12 While not alleged to be unlawful, th
e incident is relevant to an under-
standing of Respondent™s stance with 
respect to negotiations and indeed 
to the Union itself. 13 A document received in evidence as
 R. Exh. 3 shows that employee 
Eric Blanford received a written warning in circumstances virtually 
identical to those involving Chester. 
 However, that warning was issued 
on April 5Šlong after Chester™sŠand 2 weeks after instant case was 
 VINCENT INDUSTRIAL PLASTICS, INC. 307Further, while the warning ci
tes Chester for ﬁinsubordination and disrespect to supervisorﬂ and Domsic explains that ﬁinsub-ordinationﬂ means being away fr
om her press, neither he nor 
anyone else in management, including team leader Basham, 
appear ever to have asked Chester why she had left her press 
area.
14 I find issuance of the warning was discriminatory in viola-
tion of Section 8(a)(1) and (3). 
E. Discharges 
(1) Michael Early 
Early™s employment was terminated on February 14, 1995, 2 
days before Respondent received
 the decertification petition and withdrew recognition of the Union.  He had been a press 
operator for over 4 years and, as noted above, he was president 
of Local 1032 and a member of the union negotiating team.  
Despite Respondent™s chronic 
absentee problem, he was in 
good standing attendance-wise and th
ere is no indication on this 
record that work performance had anything to do with his ter-
mination.  The circumstances of the termination are as follows: 
At work on Monday, February 6, Early told Plant Manager 
Domsic he had to appear in c
ourt on Wednesday on a charge of 
driving under the influence, with a probability (based on a prior 

record) of receiving a 32-day sentence; and he explained that he 

would be able to continue to 
work his 6:30 a.m. to 2:30 p.m. 
shift while in jail if the company agreed in writing to his par-

ticipation in a work-release program and would so advise the 
court.  Domsic said he would get back to him. 
After consulting with President James Vincent Sr., Human 
Relations Manager Tina Bradfo
rd, and Respondent™s chief 
negotiator (Arthur D. Rutkowski,
 Esq.), on the following day, 
Domsic told Early that ﬁunfor
tunately we were not going to 
participate [because] . . . th
ere was no precedent and we 
weren™t going to start one.ﬂ  No
 other reason was given.  Early 
then inquired if he could take personal leave and Domsic told 
him he would discuss the matter with Vincent.
15 Early continued to work his 
regular schedule throughout the 
week, his trial date having been postponed until Monday, Feb-
ruary 13.  He did not work on that
 day.  Instead he appeared in 
court and was sentence to 32 days in jail to commence on Fri-
day, February 17.
16  Viewing his ﬁoptionsﬂ as having been 
taken away, Early did not again report for work.  He called in 
on Tuesday and asked Bradford to continue his health benefits 
under a ﬁCobraﬂ plan.  She told him the request was premature 
because he had not been terminated and would become a volun-
tary quit only if he chose to incur a third unexcused absence on 
the following day.  When Early pressed the matter, she effected 
the necessary Cobra paperwork a
nd deemed his request as tan-
tamount to resignation on February 14. 
                                                                                            
                                                           
assigned for trial.  It is therefore 
not relevant to the question of Respon-
dent™s practice prior to disciplining Chester. 
14 Asked at trial (Tr. 74), ﬁ[W]as 
she supposed to be at her assigned 
press at that time?ﬂ Domsic answered, ﬁI wouldn™t know, and it doesn™t 
matter . . . [because] you™re not supposed to interrupt or disturb other 
operators while they™re trying to work.ﬂ  The latter constitutes a new 

and shifting reason for the discipline. 15 Although denied by Domsic, I fi
nd it likely that Early requested 
leave.  He was well aware that 
under Respondent™s ﬁno-faultﬂ absentee 
policy (three unexcused absences w
ithin a 90-day period=termination) 
and that, his request for work rel
ease approval being 
denied, he could 
save his job only by obtaining approved leave. 
16 Respondent had contemporaneous 
knowledge of that result (Tr. 867Œ
868). 
In these circumstances, and in light of other unlawful con-
duct found on this record, I find a prima facie
 showing that failure to approve Early™s work release and leave request was 
motivated at least in significant 
part by his protected activities 
as a negotiator and president of 
the Local.  Accordingly, Re-
spondent has the burden of establishing that those actions 
would have been taken even ab
sent his union involvements.
17 The sole reason given Early for Respondent™s not consenting 
to his participation in the work
 release program was plant man-ager Domsic™s cryptic statement that ﬁthere was no precedent 
and we weren™t going to start one.ﬂ  At trial, he explained ﬁI 
would be accepting responsibility 
for something or I would not 
be asked to sign a document.ﬂ  Yet when asked, ﬁWhat respon-
sibility would you all have had other than to say he can come to 
work?ﬂ he responded, ﬁI™m not 
certainﬂ adding circularly ﬁI 
don™t even want to get involved or set a precedent.ﬂ  Later he 
offered a new reason ﬁI don™t want to be in a position in the 
future to have to [spend time to
] decide is a rapist allowed to 
stay, an alcoholic allowed to stay, whatever.  Its got nothing to 

do with my job and what our company is there to be doing.ﬂ  
Having in mind that Early was 
a long-term skilled press opera-
tor and that there is not a scintilla of evidence that alcohol ever 
affected his job performance or th
at he posed any threat to oth-
ers at the plant, I am not pers
uaded that the proffered reasons 
are anything other than inartful pretext. 
As noted, Early alternatively 
asked Domsic for extended 
leave.  Although tacitly denied, 
similar requests of other em-
ployees had been approved in the past for medical reasons, 

including a 27-day stay in a hospital for substance abuse.  In-
deed, in early 1993 an employee was granted a leave of nearly 
2 month™s duration to ﬁclear up 
a legal matter between her and 
her ex-husband.ﬂ 
In these circumstances, I find that lack of consent to Early™s 
work release and leave requests, and consequent termination 

under Respondent™s absentee policy was discriminatory in vio-
lation of Section 8(a)(1) and (3). 
(2) Wanda Nantz 
Nantz was hired by Respondent 
as a press operator in April 1992 and worked continuously in that capacity until March 20, 

1995, when she was discharged.  She wore various union insig-nia (buttons, hats, and T-shirts) at the plant during the 1992Œ
1993 election, campaign, and at the time of her severance she 
was treasurer of the Local having earlier been steward. 
On arriving at work for her second shift assignment (2:30 to 
l0:30 p.m.) on March 20, Nant
z was assigned to a semi-
automatic press configured to
 produce small plastic items 
(ﬁbootsﬂ) on a relatively fast cy
cle of 100 ﬁshotsﬂ (mold open-ings for retrieval of completed items) every hour or one every 
36 seconds, a cycle she had run only once before.  When the 
mold opened, operators were expected to open a ﬁgate,ﬂ extract 
the items produced, insert washers 
in the mold, close the gate to 
resume the cycle, trim the item
s, place them in a box and sign 
(initial) the box. In addition, every hour on the half hour they 
were to write down on a ﬁproduction logﬂ the cycle count re-
corded on the press at the beginning of the hour, its closing cycle count, make the subtractio
n showing the number of shots 
(items) produced each hour, e.g., 299785Œ299722=63, and 
initial that entry. 
 17 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308Nantz accomplished all of those tasks during the first 2 hours 
except for making the subtractions, choosing to defer doing so 
in favor of keeping up production by doing something (ﬁstaying 
on the gateﬂ) ﬁthey always stressed.ﬂ 
At about 4:45 p.m., Manager Domsic came by while Nantz 
was working the press.  After examining the log, he called her 
attention to the omissions.  Nant
z explained that the press was 
running on a fast ﬁbootsﬂ cycle a
nd asked if he wanted her to 
make the subtractions right away
.  When he gave her the log, 
Nantz halted production long enough to make the entries. 
Domsic immediately located and informed Nantz™ supervisor 
(team leader Joe McLean) of the omissions.  According to 

Domsic (Tr. 758): ﬁI told him that she needed to be written up 
and we knew it was her last occurrence.ﬂ
18  Domsic amplified 
later in his testimony (Tr. 812), st
ating: ﬁI said [to McLean] she 
needs to be written up. And he 
reminded me that it™s her last 
time . . . because everybody knew that she was on the verge of 

being terminated over the smoking thing.ﬂ  When McLean told 
him there was no readily availabl
e operator to take her spot, 
Domsic responded: ﬁWe will just wait until the end of the eve-

ning and then do it.ﬂ
19 Nantz credibly testified that he
r next contact with a supervi-
sor was at about 5:45 p.m. when a trainee team leader (Bill 
Light) came by, timed her press, 
and left without comment.  At 
6:30 p.m. she entered the cycle counts and made the subtrac-
tion.  About 5 minutes earlier, 
McLean (accompanied by Light) 
examined the log, remained in the area for about 10 minutes, 

and then left without reexaminin
g the log or saying anything to 
Nantz.  Ten minutes later McLean returned with a relief opera-

tor, told her to get her things, escorted her an area near the back 
door, told her she was terminated and asked her to sign a warn-
ing notice in which she was cited for deficient work quality and 
insubordination.  Nantz refused and walked out the door.
20 While there is no direct showing that Respondent knew 
Nantz had been steward and was treasurer of the Local, she had 
openly evinced pro union sympathies during the successful 
union organizing campaign and, 
perhaps more significantly, 
management was aware that sh
e had not signed the February, 
1995 decertification petition.  Ag
ain, based on the whole re-
cord, I conclude that her citation and discharge were motivated 

at least in significant part by
 her perceived prounion stance. 
Would those actions have been taken even apart from that 
circumstance?  Here too Responde
nt fails to meet its burden of 
persuasion. Manager Domsic explains that the two items listed on the ci-
tation (deficient work quality and insubordination) involve only 
                                                          
                                                           
18 The latter comment related to an incident 1 month earlier when Dom-
sic caught Nantz smoking in a work area.  At that time he imposed a 3-
day suspension and warned her that
 a subsequent dereliction of any 
kind would result in discharge.  The smoking ban had been in force 
since September 13, 1994. There is 
no allegation that the suspension 
was unlawful. 
19 McLean has a different recollection 
of this conversation. He claims 
Domsic simply told him to talk to
 Nantz about the omissions and that 
he promptly did so. 
20 McLean states (Tr. 931) that he ex
amined the log ﬁright at 6:30ﬂ and 
found no subtraction.  Without menti
oning the matter to Nantz, he went 
to the nearest phone and reported the omission to Domsic who was then 
at home.  Assertedly, Domsic then to
ld him to write her up.  He denies 
having told her she was terminated.  
I find probable and conclude that 
McLean called to tell Domsic anot
her operator was now available and 
that Domsic instructed him to give 
her the already prepared citation and 
tell her she was discharged. 
one dereliction, i.e., after writing down opening and closing cycle counts on her production logs
 during each of her first two 
hours™ work on an unfamiliar fast
 operating press, Nantz failed 
also to make and insert subtra
ctions (ﬁshot countsﬂ) showing 
the number of items produced each hour.  Admittedly, he was 
concerned only about her failur
e to perform a required ﬁcon-
trolﬂ function and not about possible malfunction of the press or slow production.  Neither he nor her immediate supervisors 
called in a technician to check the press or alternatively told her 
to speed up; and quality control personnel were required to and 
did make hourly inspections of
 items she completed without noting any problem.  Domsic also states that the written citation 

would not in itself have result
ed in discharge apart from the 
earlier 3-day suspension for smoking near her press coupled 
with a warning that any further 
dereliction would result in im-
mediate discharge. 
The requirement for an hourly shot count calculation had 
been in effect nearly 5 months prior to the day Nantz was dis-

charged and during that period 
no one, including Nantz, was 
cited for any omissions on the production log although omis-
sions did occur.  Indeed, Nantz testified without contradiction 
that there were three consecu
tive shot count omissions on her 
log for March 20, two for which she was responsible and one 
for the last hour of the shift preceding hers (Tr. 724).  Further, 
there were numerous unpunished shot count omissions subse-
quent to her discharge and Domsic concedes that no one checks 
logs on a daily basis.  They are simply turned in after the third 
shift for filing by the receptionist (Tr. 773Œ774). 
I conclude that issuance of th
e citation to Nantz, and her 
consequent discharge, was di
scriminatory, pretextual, and 
meant to penalize her for supporting the Union and to deter 
other employees from doing so, in 
violation of Section 8(a)(1) 
and (3). 
CONCLUSION OF LAW Respondent violated the Act in the particulars and for the 
reasons stated above, and its violations have affected, and un-
less permanently enjoined will continue to affect, commerce 

within the meaning of Section 2(6) and (7). 
REMEDY In addition to the customary ce
ase-and-desist order and re-
quirement for notice posting, my
 order, among other things, 
will require Respondent to: (1) on request of the Union, bar-

gain, rescind unlawful unilateral 
changes and provide data rele-
vant to its collective-bargaini
ng responsibilities, (2) rescind 
disciplinary warnings issued to Gloria Chester and Wanda 
Nantz, and (3) offer Michael 
Early and Wanda Nantz immedi-
ate, permanent, and unconditional 
reinstatement and make them 
whole for any loss of earnings and other benefits, computed on 
a quarterly basis from date of di
scharge to date of proper offer 
of reinstatement, less any net interim earnings, as prescribed in 

F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). Also, and because the seri
ous and egregious misconduct 
shown here, demonstrat
es a general disregard for fundamental 
rights guaranteed employees by Section 7 of the Act, I find it 
necessary to issue a broad order requiring Respondent to cease 
and desist from any further 
infringements of those rights.
21 [Recommended Order omitted from publication.] 
 21 Hickmont Foods, 
242 NLRB 1357 (1979). 
